PROMISSORY NOTE
 
$200,000.00
Dated: June 13, 2008           

 
FOR VALUE RECEIVED, INFINITE GROUP, INC., a corporation with offices at 60
Office Park Way, Pittsford, NY 14534 (the "Borrower"), hereby promises to pay to
DAN CAPPA, an individual residing at 150 Dozier Lane, Rochester, NY 14622 (the
"Lender"), the principal sum of Two Hundred Thousand Dollars ($200,000.00), plus
interest at the annual rate of twelve percent (12%), in lawful money of the
United States of America, payable monthly for twenty four (24) months.  On June
2, 2010, the principal amount of this Note shall be due and payable.
 
Borrower shall have the right, at its option and without prior notice to Lender,
and without penalty, to prepay all or any part of the outstanding principal
amount of this Note at any time.
 
Upon the occurrence of any of the following events of default, the entire
indebtedness evidenced by this Note, including expenses of collection, shall
immediately become due and payable without further notice, presentation or
demand:
 
(i) The failure to pay a monthly installment within ten (10) days of its due
date following the Lender's written notice of default and demand;
 
(ii) The bankruptcy of Borrower or the filing by Borrower of a voluntary
petition under any provision of the bankruptcy laws; the institution of
bankruptcy proceedings in any form against Borrower which shall be consented to
or permitted to remain undismissed or unstayed for ninety (90) days; or the
making by Borrower of an assignment for the benefit of creditors;
 
(iii) The taking of any judgment against Borrower, which judgment is not paid in
accordance with its terms, satisfied, discharged, stayed or bonded within ninety
(90) days from the entry thereof; or
 
(iv) The assignment of this Note by Borrower, provided, however, that Borrower
may assign this Note to any person or entity that controls, is controlled by or
is under common control with, Borrower.
 
No failure on the part of Lender to exercise, and no delay in exercising, any of
the rights provided for herein, shall operate as a waiver thereof, nor shall any
single or partial exercise by Lender of any right preclude any other or future
exercise thereof or the exercise of any other right.
 
Lender shall not, without the express prior written consent of Borrower, assign,
sell, gift or otherwise transfer this Note to any third party, provided,
however, that Lender may assign this Note to any person or entity that controls,
is controlled by or is under common control with, Lender without the prior
consent of Borrower.
 
This Note is secured by in accordance with that certain Collateral Security
Agreement of even date herewith by and between the Lender and the Borrower.
Borrower agrees to pay all costs and expenses incurred by Lender in enforcing
this Note, including without limitation all reasonable attorneys’ fees and
expenses incurred by Lender.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
as of the date set forth above.
 
INFINITE GROUP, INC.
   
By:
/s/ Michael S. Smith
Michael S. Smith
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 